DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Response to Arguments
Applicants' arguments, filed 2/1/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 6-7, filed 2/1/2021, with respect to the rejection under 35 USC 112, 2nd
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 21-25, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13 & 33 recite the broad recitation at least once per month, a middle recitation, at least once per week, and the claim also recites the narrowest recitation at least once per day which is the narrower statement of the range/limitation. Claim 14 recites the broad recitation administered … repeatedly over a duration of … at least one year, middle recitations, at least one month, at least one week, and the claim also recites the narrowest recitation at least one day which is the narrower statement of the range/limitation.  Similarly, each of claims 21-25 recite broad, intermediate and narrow recitations for frequency during 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8-19, 21-28, 32-33, 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poligone et al. (“Innovative Therapy of CTCL: Beyond PUVA and Nitrogen Mustard”; 2010; Dermatol. Clin.; 28(3): 501-510; doi:10.1016/j.det.2010.03.010); in view of Rook et al. (“Immune Modulators as Therapeutic Agents for Cutaneous T-Cell Lymphoma”; 2010; Clinical Lymphoma, Myeloma & Leukemia Supplement; 10(Suppl. 2); S93-S95; DOI: 10.3816/CLML.2010.s.017) (Rook 3); Rook et al. (US 2009/0246174 A1; 2009; cited in a prior Office action) (Rook 2); and Szeimies et al. (“A phase II dose-ranging study of topical resiquimod to treat actinic keratosis”; 2008; British Journal of Dermatology; 159: 205-210; DOI 10.1111/j.1365-2133.2008.08615.x; IDS 6/18/2018 reference).
Poligone teaches Cutaneous T Cell Lymphoma is a malignancy of skin homing T cells. This unique population of lymphocytes requires alternative therapies than those used in nodal lymphomas. Although phototherapy and nitrogen mustard have been 
Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8. It was originally developed while looking for antiviral drugs, however it does not have direct antiviral properties. Imiquimod does stimulate the release of interferon and cytokines which have both antiviral as well as antitumoral responses. The exact mechanism behind the antitumoral response is still unknown; however there are a several possibilities including activation of innate immunity as well as the stimulation of dendritic cells which directs a cell-mediated antitumor response may be important. The central role of the transcription factor NF-kappa B also requires further exploration as it mediates Toll Like Receptor signaling. Lastly because CTCL is generally composed of Th2 T lymphocytes, the production of interferon correcting the Th1 and Th2 imbalance may be important in the treatment of CTCL (5, 1st paragraph).
Although larger clinical trials are needed, there is mounting evidence from case reports and series that imiquimod has activity against CTCL. (See Table 4) One current limitation in the United States is that the cream is distributed in small packets, which are difficult to use over larger areas of the body. A recent review of the currently published cases has shown imiquimod has been applied with good success at many centers. In Rook’s initial report, the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, nd paragraph).
Imiquimod has been used to treat unilesional MF on the penis and buttock. In most case reports to date, the patient had failed at least one standard first line topical therapy, suggesting imiquimod may be beneficial in treatment resistant MF. Recently Coors obtained a complete response with imiquimod in one patient with CD30+ anaplastic large cell lymphoma (ALCL), suggesting that imiquimod may have applicability beyond mycosis funoides. Didona has also examined imiquimod in three patients with ALCL with complete response. Martinez-Gonzalez reported 4 patients treated with imiquimod showing a complete response. However during the study period, one patient developed new lesions outside of the treatment area. (5, 3rd paragraph).
Lastly the studies reported to date included patients who had failed more standard therapies such as topical carmustine and nitrogen mustard, topical corticosteroid, systemic interferon, PUVA, low-dose retinoids, and radiation. With the positive response to date, there is data to support imiquimod for the topical treatment of localized MF that has failed standard therapies. (5-6, bridging paragraph).
st bullet point).
See summary of studies, in Table 4:

    PNG
    media_image1.png
    519
    1062
    media_image1.png
    Greyscale

Poligone establishes Imiquimod, the nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8, has efficacy in treating CTCL via topical application, construed as application to at least one CTCL lesion.  Many of the patients had failed standard therapies; this compound is recommended for the amended claim 1, 26-28 & 35-36 patient population, i.e., human patients that have failed a prior CTCL therapy.  At least 16 of 21 (16 of 18, or 89%, for which responses were reported) patients had partial or complete responses, i.e., the range of responses required by instant claims 8-10, 32.  Dose schemes include daily (at least once per day, at least once per week and at least once per month (reading on claim 13, 33 frequencies).  Length of treatment ranges from 8 weeks to 14 months (reading on each of the durations of claim 14).  Sequences and rest periods discussed read on those recited in claims 20-25, 33-34.  

Regarding the amendment to claims 1 & 28, the teaching that:
the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, vesiculation, erosion and pruritus of the lesion (construed that imiquimod was applied to at least one CTCL lesion). This led to a 2 day discontinuation of treatment, but the patient was then able to restart daily application. The inflammation decreased gradually over the 4 month course of treatment. Deeths reported a case series of 6 patients, who were allowed to continue photochemotherapy or interferon during imiquimod treatment. This trial also allowed patients to decrease frequency of dosing to once a week if they experienced irritation with 3 times weekly application. Despite the decreased frequency, 4 of 6 patients experienced some localized irritation, including one patient with ulceration and suspected cellulitis requiring oral antibiotic therapy. (5, 2nd paragraph).
demonstrates that periods of rest (non-treatment periods) between periods of application were employed, when side effects became too severe.  The protocol included dosing once a week, when irritation was present (a non-treatment of 6 days, corresponding to about a week between treatments; “about” has a disclosed meaning of up to 20%; for 7 days, this corresponds to +/- 1 day).  Even a 1 week dosing frequency (rest for 6 days, i.e., about a week) was insufficient to completely clear the side effects 
Rook 3 teaches Cutaneous T-cell lymphoma (CTCL) at all stages appears to be responsive to immune-modulatory therapeutic approaches. Herein, we describe the mechanistic rationale for the use of, inter alia, Toll-like receptor (TLR) agonists, therapies for CTCL (Introduction, 1st paragraph).  Table 1 (S94) documents that Imiquimod is an Agent in the Clinic, and TLR agonists, including resiquimod, are Agents in Development.  There is also emerging evidence that TLR agonists represent a class of therapeutic agents that may prove to be highly effective for CTCL, even among those with advanced-stage disease. It has long been known that topical imiquimod, a TLR7 agonist, has the ability to activate the local cutaneous immune response in and around malignant lesions, resulting in the regression of CTCL patches and plaques. Responses may be quite variable based upon the low bioavailability of imiquimod. Some patients may have quite low numbers of TLR7-expressing cutaneous plasmacytoid dendritic cells, particularly if they have recently used skin-directed therapies that may diminish numbers of these cells, including topical steroids, psoralen and ultraviolet A (PUVA), or radiation therapy. Resiquimod, which is under clinical development, has a much higher level of bioavailability and thus may produce substantially higher response rates than imiquimod. Furthermore, resiquimod triggers TLR8 in addition to TLR7. The ability to trigger TLR8 carries the advantage of the potential to activate myeloid dendritic cells, which are potent producers of IL-12 (S94, last paragraph).  

Rook 2 teaches a method for treating a patient with cutaneous T cell lymphoma (CTCL); including administering to the patient an IRM [immune response modifier, per [0029]] compound in an amount effective to ameliorate at least one symptom or clinical sign of CTCL.  In another aspect, the invention provides methods of increasing a cell-mediated immune response of a cell population that includes cells affected by cutaneous T cell lymphoma (abstract).  
[0035] In some embodiments of the present invention, the IRM compound may be an agonist of at least one TLR such as, for example, TLR7 or TLR8. ... In some embodiments, the IRM compound may be an agonist of at least one of TLR7 and TLR8 
[0053] The IRM compound may be provided in any formulation suitable for contacting cells in vitro or administering to a subject. … For example, the formulation may be delivered in a conventional topical dosage form such as, for example, a cream, an ointment, an aerosol formulation, a non-aerosol spray, a gel [instant claim 4], a lotion, and the like.
[0054] A formulation containing an IRM compound may be administered in any suitable manner such as, for example, non-parenterally or parenterally. … Parenterally refers to administration other than through the digestive tract such as, for example, … topically.
 [0056] In some embodiments, the methods of the present invention include administering IRM compound to a subject in a formulation of, for example, from about 0.0001% to about 20% (unless otherwise indicated, all percentages provided herein are weight/weight with respect to the total formulation) to the subject, although in some embodiments the IRM compound may be administered using a formulation that provides IRM compound in a concentration outside of this range. In certain embodiments, the method includes administering to a subject a formulation that includes from about 0.01% to about 1% IRM compound (encompassing the ranges of claims 1 & 28, rendering them prima facie obvious)…
General dosing considerations are set forth in [0057]-[0058].  Doses taught include from 10 µg/kg to 5 mg/kg [0058] (reading on the range of instant claim 11).

[0062] In some embodiments of the invention, the IRM compound may be administered, for example, from a single administration to about once per day, although in some embodiments the methods of the present invention may be performed by administering the IRM compound at a frequency outside this range. In certain embodiments, the IRM compound may be administered from about once per month to about twice per week. In one particular embodiment, the IRM compound is administered twice per week. [Reading on the dosing frequency required by claim 14 & 33].
[0063] In some embodiments, the IRM compound may be administered on an "as needed" basis, i.e., only when symptoms or clinical signs of cutaneous T cell lymphoma appear. In other embodiments, the IRM compound may be administered over a prescribed duration of time. Administration of the IRM compound may be continuous throughout a prescribed period of time or, alternatively, rest periods may be incorporated into the therapy period. The duration of therapy may be, for example, at 
[0065] The IRM compounds used in the examples are shown in Table 1. … IRM3 4-amino-α,α-dimethyl-2-ethoxymethyl-1H-imidazo[4,5-c]quinolin-1-ethanol U.S. Pat. No. 5,389,640 Example 99 (i.e., resiquimod, the compound of instant claim 1).
Thus, Rook 2 teaches, inter alia, topical application of therapeutically effective amounts of TLR7/8 agonists for treating cutaneous T-cell lymphoma (CTCL) and to increase a cell-mediated response in a subject suffering from CTCL. IRM3 (i.e., resiquimod, the compound recited amended claim 1) is taught as one of three example IRM compounds.  
Regarding the amendment to claims 1 & 28, which requires at least one pharmaceutically acceptable excipient, Rook 2 teaches the compound may be delivered in formulation with any pharmaceutically acceptable excipient [0053].  Thus, inclusion of at least one pharmaceutically acceptable excipient together with resiquimod is obvious by following Rook 2 formulation choices (this is consistent with cream used as a vehicle by Poligone for administration of imiquimod, which implies an excipient forming the cream is included in the formulation of imiquimod).  When resiquimod is substituted as active agent in place of imiquimod, it would have been obvious to rely on formulation choices taught by Rook 2.

The concentrations of resiquimod taught (which include a preferred range from 0.01% to 1% by weight) encompass, but are not within or overlapping with, the instant range of claims 1 and 28, “0.03% - 0.06% (w/w)".  Applying concentrations within the instant claimed ranges are prima facie obvious, selected from within the general ranges taught by Rook.  See MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The claimed range “0.03% - 0.06% (w/w)" clearly lies inside the ranges disclosed by Rook, which include a middle (construed as preferred) range from 0.01% to 1% by weight.  Thus, the fact pattern discussed by this MPEP section is clearly applicable.

See MPEP 2111.04:
[T]he court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
With respect to the resiquimod amounts applied to the lesion required by amended claim 12, amounts within this broadly claimed dosage range are considered obvious as a result of routine optimization, e.g., when the same concentration of topical formulation is applied to the lesion, the required amounts would have resulted.
With respect to the mammal/human requirements of claims 26-27, 35-36, claims 3-4 of Rook 2 teach methods of treating patients, which are construed as humans, in view of the human patients discussed in the examples (Additionally, patients are discussed by each of Poligone and Rook 3). 
Rook 2 establishes a series of general parameters in treating CTCL with resiqumod.  When utilizing the obvious resiquimod substituted in place of imiquimod in the treatment of patients with CTCL that have failed at least one prior therapy of CTCL (substituted for the Poligone method), it would have been obvious to adopt the parameters and considerations taught by Rook 2, giving the required dosing and 

The Examiner notes that this reference was previously applied as anticipatory, but applicant previously argued that the instant claimed range "about 0.03-0.06% (w/w)" is not taught with "sufficient specificity".  The Examiner tended to agree with that argument.  In re Wertheim and In re Woodruff (per MPEP 2111.04) make clear that when claimed ranges lie inside prior art ranges, the claimed ranges are prima facie obvious.  This fact pattern applies to this rejection basis.
The Examiner notes that Applicant’s Remarks presented in support of the Pre-Appeal Conference Request on 12/19/2017 include a discussion (pp. 2-3, bridging paragraph) that Rook 2 does not report on in vivo efficacy of resiquimod through topical administration, and there is no specific concentration of 0.03-0.06% (w/w) of resiquimod, where this range was argued to have a desirable balance of efficacy and manageable toxicity in support of an alleged unexpected result.  
The Examiner (and prior Pre-Appeal conferees) were not convinced that the claimed limited range provides an unexpected result sufficient to overcome obviousness based on Rook alone.  Those of skill in the art routinely conduct phase I and phase II clinical trials to determine concentrations or doses that are free from (or have manageable level of) side effects of said therapy, and to show dose-dependent efficacy.  
Additionally, MPEP 2144.05 (II) makes clear that generally differences in concentration will not support patentability of subject matter, absent a showing of criticality (unexpected results), when general conditions of a claim are taught in the prior art:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); … See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (emphasis added)
The Examiner considers the instant claimed range to amount to the discovery of the optimum/workable range within the prior art, corresponding to the fact pattern of In re Aller.  The claimed range “0.03% - 0.06% (w/w)" clearly lies inside the ranges disclosed Peterson fact pattern is also relevant.
Nonetheless, in view of compact prosecution, Szeimies has also been considered; Szeimies teaches the Phase II clinical trial concentrations of resiquimod in a gel were topically applied to actinic keratosis at concentrations of 0.01 %, 0.03%, 0.06% and 0.1%.  The gel was applied to a contiguous 25-cm2 area with 4-8 actinic keratosis lesions (i.e., including application to these lesions) (Summary, Background, Methods). The highest clearly rates are reported for the 0.03% group (Results), and Szeimies reports that efficacy in clearing AK lesions was similar between the four resiquimod concentrations evaluated, but resiquimod 0.01% and 0.03% were better tolerated than the higher concentrations (Summary, Conclusions).  The Examiner notes that the highest reported complete clearance rate is associated with 0.03% resiquimod, but this does not appear to rise to statistical significance (Figure 2), even though it can be considered a tendency toward best clearance %. 
Resiquimod (S-28463, R-848, VML600) is not only more potent than imiquimod in inducing cytokines in vitro, but also activates through both TLR7 and TLR8 in humans. Resiquimod activates myeloid dendritic cells in addition to plasmacytotoid dendritic cells, inducing more IL-12 and tumour necrosis factor-a directly and IFN-c indirectly, than imiquimod. As a consequence, resiquimod may be more effective in promoting the development of antigen-specific cell-mediated responses. The enhanced immunological effects of resiquimod could translate into greater efficacy than that obtained with imiquimod, but also may result in greater local or systemic adverse events. Therefore, we conducted a randomized, multicentre, double-blind, 
Thus, even though the condition being topically treated is different from Rook, Szeimies utilized resiquimod to target the same mechanism of action as Rook relies on, agonism of TLR7 and TLR8.  Accordingly, the topical concentrations tested by Szeimies would have been considered directly relevant to the topical application of resiquimod gel formulations to lesions of CTCL, based on targeting of the same mechanism of action.  Side effects evaluated by Szeimies would have also been relevant to Rook 2 treatments.  Szeimies makes clear that 0.03% and 0.06% were known in the art as concentrations of resiquimod gel applied to actinic keratosis lesions, and 0.03% appears to be most appealing in terms of balance of efficacy, while minimizing side effects.  Szeimies establishes 0.03% and 0.06% to be highly preferred specific concentrations within the broader preferred range taught by Rook, and render obvious use of these ranges when the topical treatment of CTCL via application to a lesion of Rook is employed.
In view of Szeimies, arguments that the claimed range somehow establish unexpected results (by optimization of efficacy and minimizing side effects) over Rook, is ineffective, considering the knowledge of optimal dosing concentrations for topical application to AK lesions.  Similar balance of efficacy with minimization of side effects (achieving optimal or workable concentration ranges) would also have been expected for topical application of resiquimod to CTCL lesions for concentrations including 0.03% and 0.06%, i.e., for the range of claim 1 and 28, considering the topical route is the 
Regarding the claimed two treatment periods, separated by a non-treatment period, required by the amendments to the independent claims, as discussed above, the 1 week dosing involves about a week non-treatment period flanked by two treatment periods (at least once per day, at least once per month dosing).  Additionally, recognizing that the side effects can be too severe for some patients, Szeimies would also have been pertinent for the process of optimization of first treatment period, second treatment period and a non-treatment period between.
Szeimies has a Course 1 period, dosing 3 X/week for 4 weeks. After an 8-week treatment-free interval (to week 12), the patient applied the same assigned study drug for another 4 weeks (Course 2, weeks 12-16) (206, 4th paragraph).  The Examiner notes that this 2 course dosing scheme (3X/week weeks 1-4, 8 week rest, 3X/week weeks 13-16) reads on each of claim 1, 13-14, 21-25, 28 and 33 recited scheme criteria.  Thus, for some patients who didn’t clear after the first course, the second course cleared the patients (see Figure 2).  The Szeimies dosing scheme of Courses 1 & 2 separated by a non-treatment period would have been an obvious starting point, when optimizing the obvious treating CTCL with 0.03-0.06% resiquimod, rendering obvious the amended claims.

The Examiner does not dispute Applicant’s prior argument that Szeimies and Rook 2 are directed to different treatments; even that Szeimies excludes the instant claimed patient population.  Szeimies is not relied on to establish obviousness of 

Applicant argues:
Poligone does not describe or suggest the claimed treatment protocol, which includes a non-treatment period of about one week. 

    PNG
    media_image2.png
    381
    509
    media_image2.png
    Greyscale

Table 4 of Poligone.
A portion of Table 4 from Poligone is reproduced above. The "Length of Treatment" column appears to describe the treatment periods cited in the Office Action (8 weeks to 14 months), but there is no indication that any of these treatment periods have a non-treatment period of about one week. The Office has not specifically pointed out where the teaching of a non-treatment period of any length can be found in Table 4. 

None of Rook 3, Rook 2, or Szeimies, alone or in combination, cures the deficiency in Poligone with respect to the disclosure of the claimed method. These references do not mention a resiquimod composition that is administered to the subject during a first treatment period and during a second treatment period, and wherein the first treatment period and the second treatment period are separated by a non-treatment period of at least about one week. 
Accordingly, independent claims 1 and 28, and the claims dependent therefrom, are not prima facie obvious over the cited art. 
Withdrawal of the rejection is respectfully requested. 


This is not persuasive.
Applicant is incorrect in the allegation that Poligone does not teach the claimed treatment protocol including a non-treatment period of about one week.  For some patients that experienced irritation, Poligone teaches dosing was permitted once a week for patients (this corresponds to two dosing periods, with a 6 day (at least “about” a week) non-treatment period between the first and second treatment periods) (5, 2nd paragraph).  Poligone documents fairly high levels of side effects associated with imiquimod led to modification of every day dosing to less frequent dosing, and with a non-administration period (at least for some of the patients): 
nd paragraph).
Szeimies also records patients discontinued treatment with resquimod; most of these were in the highest dosing group (206-207, bridging paragraph).  Table 2 documents between 40-71% of patients experienced adverse events.  Considering Poligone’s teaching permitting non-treatment times (less frequent dosing), the skilled artisan would have considered a two period dosing, with intervening non-treatment period, i.e., similar to the patients of Szeimies completing both courses, to have been obvious, when optimizing obvious application of 0.03-0.06% resiquimod.  The Szeimies scheme: 3X/week weeks 1-4, 8 week rest, 3X/week weeks 13-16 would have been obvious starting point in optimization of treatment period lengths and non-treatment period length.  The motivation would have been to mitigate severity of adverse events, and to improve the overall benefit, considering increased number of responsive patients described by Szeimies (Figure 2).
Motivation for inserting a non-treatment period is not Table 4 of Poligone.  It comes from the p. 5, 2nd paragraph reports, and the non-treatment period is modeled by Szeimies.  The non-treatment period would have given a patient time to heal from 
The Examiner does not dispute that 2 day non-treatment does not fall within the scope of about 1 week.  But the frequency of 1 time per week does read on about 1 week non-treatment (6 days).  Non-treatment periods of claim 25 are not taught by Poligone.  But they are modeled by the 2-course dosing scheme of Szeimies, and considered obvious as a result of routine optimization of the non-treatment intervening time period between 1st and 2nd courses.
Applicant’s argument that Szeimies does not cure alleged deficiencies is clearly inaccurate.  Szeimies models a 2-course 4-week each dosing scheme, with an 8-week non-treatment period between the 2 courses.  Even though Szeimies is not drawn to a treatment of CTCL, the mechanism of action is pertinent to obvious application to CTCL treatment.  The 63-65% adverse event rate in the 0.03-0.06% resiquimod groups would clearly have motivated a non-treatment period, as illustrated by Szeimies.  The fact that two periods increase the number of responders motivates exploration of this type of two course separated by non-treatment period, when resiquimod is administered in therapy of CTCL.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611